OPINION OF THE COURT

Per Curiam.

The petitioner moves to confirm that part of the Referee’s report as recommended that the respondent be adjudged *550guilty of professional misconduct for his conviction of the crime of perjury in the third degree. The petitioner moves to disaffirm the part of the report as merely recommended the sanction of censure. The respondent cross-moves to confirm the report in its entirety.
The respondent does not contest the fact that he should be adjudged guilty of professional misconduct (Judiciary Law, § 90, subd 2). Thus, the sole question presented is the sanction to be imposed upon him. The respondent’s conviction, although only for a class A misdemeanor, indicates a deficiency on his part of a most essential attribute of a practicing attorney, viz., truthfulness. Therefore, taking into account the respondent’s otherwise unblemshied record and extensive pro bono legal work, we find that the evidence warrants a suspension for a period of 18 months.
Accordingly, the motion and cross motion should be granted only to the extent of adjudging the respondent guilty of professional misconduct and suspending him from the practice of law for a period of 18 months.
Murphy, P. J., Silverman, Evans, Lane and Markewich, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of 18 months, effective September 18, 1978.